DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 11/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 11/17/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the formatting of the IDS is not being accepted by the tools the Office uses. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10809589. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application 16949855
US Patent 10809589 Claim 1 
An apparatus/non-transitory computer readable medium/method for tinting a tintable window comprising: at least one controller having circuitry, which at least one controller is configured to:
An apparatus for powering an optically switchable device comprising a window controller that is configured to operatively couple to the optically switchable device, which window controller comprises:
(A) operatively couple to the tintable window 
(B) receive, or direct receipt of, a drive parameter
an optically switchable device
(A) receive a plurality of received drive parameters including a present transmissivity value of the optically switchable device and a target transmissivity value of the optically switchable device,
(C) compare, or direct comparison of, the drive parameter received with sets of stored drive parameters arranged in a data structure of data elements to form a comparison the data elements having power profiles that include a first power profile and a second power profile
B) compare the plurality of received drive parameters with sets of stored drive parameters arranged in a data structure of data elements, each data element of the data elements corresponding to one of the sets of stored drive parameters, each data element further corresponding to a power profile of the plurality of power profiles
wherein each of the first power profile and the second power profile include a first portion during which a first voltage ramp is applied, and a second portion during which a second voltage ramp is applied, wherein the first voltage ramp is separated from the second voltage ramp by at least one hold period, wherein the first voltage ramp of the first power profile has a different voltage ramp rate as compared with the first voltage ramp of the second power profile, 
wherein the plurality of power profiles include a first power profile and a second power profile, wherein (iii) the first voltage ramp of the first power profile has a different voltage ramp rate as compared with that of the first voltage ramp of the second power profile
each power profile includes (1) a third portion during which a second voltage hold is applied, wherein a duration of the second portion during which the first voltage hold is applied differs from a duration of the third portion during which the second voltage hold is applied and/or (2) a fourth portion during which a second voltage ramp is applied.
and wherein (a) the first voltage ramp is increasing and the second voltage ramp is decreasing, or (b) the first voltage ramp is decreasing and the second voltage ramp is increasing;
wherein (3) the first voltage ramp is increasing and the second voltage ramp is decreasing or (4) the first voltage ramp is decreasing and the second voltage ramp is increasing;
(D) utilize, or direct utilization of, the comparison to identify a stored power profile that corresponds to the drive parameter received, which stored power profile is included in a data element of the data elements
(C) by utilizing a comparison of the plurality of received drive parameters with the sets of the stored drive parameters, identify one of the data elements of the data structure as corresponding to the plurality of received drive parameters,
and (E) apply, or direct application of, the power profile identified, to tint the tintable window
and (E) generate a command signal by utilizing the power profile identified


Claims 17 and 27 recite similar language and are similarly rejected. Claims 2-16, 18-26, 28-37 from the independent claims and are therefore rejected as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, 10, 11, 12, 17, 21, 22, 23, 24, and 26 the limitations direct comparison, direct receipt, direct utilization, direct application, direct measurement, direct modification,  are deemed as being indefinite for failing to particularly point out and distinctly what the difference between direct comparison, direct receipt, direct utilization and direct application is compared to a normal receiving, comparing, utilizing and applying. 
The term “directly coupled” in claim 4 is a relative term which renders the claim indefinite. The term “directly coupled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-11, 15-16, 18-23 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustavsson et al (US PUB. 20100172010, herein Gustavsson) in view of Tarng (US PUB. 2010018805).

	Regarding claims 1/17/27, Gustavsson teaches An apparatus/non-transitory computer readable medium/method for tinting a tintable window comprising: at least one controller having circuitry, which at least one controller is configured to: 
(A) operatively couple to the tintable window (0002, 0005, 0099); 
(B) receive, or direct receipt of, a drive parameter (0101); 
(C) compare, or direct comparison of, the drive parameter received with sets of stored drive parameters (0104 “measured reference voltage V.sub.ref gives information about the present ECD state. The measured probing voltages V.sub.probe depends on the properties of the ECD, such as temperature, age etc. The probing voltages V.sub.probe, or rather the difference between the probing voltages and the reference voltage thus reflect the impact the probe stage pulses have on the ECD. By analysing such results in the parameter determination stage, properties of the ECD can be concluded and suitable control parameters…can be determined”) arranged in a data structure of data elements to form a comparison (0105 “method uses the difference between a last probing voltage and the reference voltage as an input to a "lookup-table" having suitable control parameters pre-stored”), the data elements having power profiles that include a first power profile and a second power profile (0041 coloring and bleaching by external voltage pulses correspond to first and second power profile), 
 (D) utilize, or direct utilization of, the comparison to identify a stored power profile that corresponds to the drive parameter received, which stored power profile is included in a data element of the data elements (0105); 
and (E) apply, or direct application of, the power profile identified, to tint the tintable window (0100).
Gustavsson does not teach wherein each of the first power profile and the second power profile include a first portion during which a first voltage ramp is applied, and a second portion during which a second voltage ramp is applied, wherein the first voltage ramp is separated from the second voltage ramp by at least one hold period, wherein the first voltage ramp of the first power profile has a different voltage ramp rate as compared with the first voltage ramp of the second power profile, and wherein (a) the first voltage ramp is increasing and the second voltage ramp is decreasing, or (b) the first voltage ramp is decreasing and the second voltage ramp is increasing.
Tarng does teach wherein each of the first power profile and the second power profile include a first portion during which a first voltage ramp is applied, and a second portion during which a second voltage ramp is applied (fig. 35a, 0130, the coloring and bleaching correspond to the first and second power profile. The coloring voltage ramp is a negatively sloped voltage ramp while bleaching is a positively sloped voltage ramped.), wherein the first voltage ramp is separated from the second voltage ramp by at least one hold period (fig. 35a, 0130 there is a hold period between the coloring and bleaching step), 
wherein the first voltage ramp of the first power profile has a different voltage ramp rate as compared with the first voltage ramp of the second power profile (fig. 35a, 0130 “The voltage of the bleach might be different from the voltage of the color.” The coloring voltage ramp is a negatively sloped voltage ramp while bleaching is a positively sloped voltage ramped.), 
and wherein (a) the first voltage ramp is increasing and the second voltage ramp is decreasing, or (b) the first voltage ramp is decreasing and the second voltage ramp is increasing (fig. 35 a, the ramps are shown as being increasing and then decreasing as well as being vice versa); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the window controller teachings of Gustavsson with the voltage control of Tarang since Tarang teaches a means for a cheaper window control system that can allow for further adoption of smart windows to save the national energy consumption by 20% (0013). 

Regarding claim 4, Gustavsson and Tarng teach the apparatus of claim 1.
Tarng further teaches wherein the at least one controller comprises a local component that is directly coupled to the tintable window without any intervening controller (0057, fig. 1a). 

Regarding claim 5, Gustavsson and Tarng teach The apparatus of claim 1.
Tarng teaches wherein the at least one controller is coupled to a network configured to transmit communication and power, wherein the communication comprises wireless communication (0060 “There are wireless connection and the switching power in the Green Technology for the smart window.”). 

Regarding claims 6/18/28, Gustavsson and Tarng teach the apparatus/non-transitory computer readable medium/method of claims 1/17/27. 
Gustavsson and Tarng further teach wherein the hold period of the first power profile has a first predetermined duration, wherein the hold period of the second power profile has a second predetermined duration (fig. 35a labelled 2 and 5 are the holds), and wherein the first predetermined duration is different from the second predetermined duration (Tarng, 0131 “Phase 2 is the hold of the color…Phase 5 is the hold of the bleach.”, Gustavsson 0064 “It determines the new optical mode that the ECD should go to and is derived in a preceding parameter determination stage, and is typically controlled by an operator, e.g. by pressing a button or turning a knob, or by a sensor”).

Regarding claims 7/19/29, Gustavsson and Tarng teach the apparatus/non-transitory computer readable medium/method of claims 1/17/27.
Tarng teaches wherein the at least one hold period comprises a first hold period, wherein the first power profile and/or the second power profile includes a second hold period that is associated with counteracting leakage current to maintain a tint state of the tintable window (fig. 34e, 0129 “EC window has the bi-stability as shown in FIG. 34D that the EC window can operate as shown in FIG. 34E to reduce the leakage current to save the power with the optical hysteresis”). 

Regarding claims 8/20/30, Gustavsson and Tarng teach the apparatus/non-transitory computer readable medium/method of claims 1/17/27.
Gustavsson and Tarng teach wherein the at least one hold period comprises a first hold period, wherein the first power profile and/or the second power profile includes a second hold period with an indefinite duration such that the second hold period extends (fig. 34 e, 0129, fig. 35a, 0131 “Phase 2 is the hold of the color…Phase 5 is the hold of the bleach.”) until application of another power profile (Gustavsson 0064 “It determines the new optical mode that the ECD should go to and is derived in a preceding parameter determination stage, and is typically controlled by an operator, e.g. by pressing a button or turning a knob, or by a sensor”). 

Regarding claims 9/21/31, Gustavsson and Tarng teach the apparatus/non-transitory computer readable medium/method of claims 1/17/27. 
Gustavsson teaches wherein the at least one controller is further configured to: (F) receive, or direct receipt of, at least one feedback signal from an exterior photosensor, an exterior photodetector, an interior photosensor, an interior photodetector, a thermal sensor, a temperature sensor, and/or a user-adjustable tint command signal (0064 “determines the new optical mode that the ECD should go to and is derived in a preceding parameter determination stage, and is typically controlled by an operator, e.g. by pressing a button or turning a knob, or by a sensor”); 
and (G) modify, or direct modification of, the power profile identified based at least in part on the at least one feedback signal received, to tint to the tintable window (0100, 0064).

Regarding claims 10/22/32, Gustavsson and Tarng teach the apparatus/non-transitory computer readable medium/method of claims 1/17/27.
Tarng teaches wherein the at least one controller is further configured to: (F) measure, or direct measurement of, an amount of current flowing through the tintable window during application of the power profile identified, to tint the tintable window (0132 “EC window can be treated as the capacitor with the dissipative current source…the resistor is served as the current sensing.”); 
and (G) modify, or direct modification of, the power profile identified based at least in part on the amount of current measured (0129 “The EC window has the bi-stability as shown in FIG. 34D that the EC window can operate as shown in FIG. 34E to reduce the leakage current to save the power with the optical hysteresis.”).

Regarding claim 11/23/33, Gustavsson and Tarng teach the apparatus/non-transitory computer readable medium/method of claims 1/17/27.
Gustavsson teaches wherein the at least one controller is further configured to: (F) measure, or direct measurement of, a voltage across the tintable window during application of the power profile identified, to tint the tintable window (0057 “A voltage V.sub.meas between the electron conducting layers is measured at least at one time t.sub.meas during the period 112 of the open circuit. The measured voltage V.sub.meas comprises useful information about the state of the ECD.”); 
and (G) modify, or direct modification of, the power profile identified based at least in part on the voltage measured (0058 “Dependent on the results of the measurement, i.e. the measured voltage, a pulse parameter of the voltage pulses, in this embodiment the pulse duration, can be controlled.”)

Regarding claim 15, Gustavsson and Tarng teach the apparatus of claim 1.
Gustavsson teaches wherein the at least one controller is configured to transmit at least one digital command to alter tint of the tintable window and/or a command to operate in an automatic mode (Gustavsson 0064 “It determines the new optical mode that the ECD should go to and is derived in a preceding parameter determination stage, and is typically controlled by an operator, e.g. by pressing a button or turning a knob, or by a sensor”).

Regarding claims 16 and 37, Gustavsson and Tarng teach the apparatus/method of claims 1/27.
Tarng further teaches wherein the at least one controller is further configured to communicate with a building management system including at least one of a lighting system, a heating system, a cooling system, a ventilation system, a power system, and a security system (0058, controller is configured to communicate with a building management system including an air conditioning system)
and wherein the at least one controller is configured to modify the power profile identified based on feedback from the building management system (0047 “is the signal flow of the temperature compensated EC window switching algorithm”).

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustavsson et al (US PUB. 20100172010, herein Gustavsson) in view of Tarng (US PUB. 2010018805) in further view of Moskowitz (US PUB. 20100302624).

Regarding claim 2, Gustavsson and Tarng teach The apparatus of claim 1.
While Tarng teaches hierarchical current controllers embedded in a window controller, Gustavsson and Tarng do not teach wherein the at least one controller is comprised in a hierarchical control system.
Moskowitz teaches wherein the at least one controller is comprised in a hierarchical control system (0105 “The Master Control Point sends opacity modification commands to one or more of the Hierarchical Control Points which in turn communicate with several lower level Hierarchical Control Points and eventually to each of the individual controllers within its realm of control”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the multi-variable based window tinting control  teachings of Gustavsson and the voltage control teachings of Tarng with the light transparency of windows controller architecture teachings of Moskowitz since Moskowitz teaches a means for fine control of the suspended particle characteristics such as switching speed and power consumption (abstract).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustavsson et al (US PUB. 20100172010, herein Gustavsson) in view of Tarng (US PUB. 2010018805) in further view of McIntyre JR et al (US PUB. 20130158790, herein McIntyre). 

Regarding claim 3, Gustavsson and Tarng teach the apparatus of claim 1. 
Gustavsson teaches storing sets of stored drive parameters arranged in a data structure of data elements (0105 “method uses the difference between a last probing voltage and the reference voltage as an input to a "lookup-table" having suitable control parameters pre-stored”).
Gustavsson and Tarng do not teach wherein the at least one controller is comprised in a control system operatively coupled to a database. 
McIntyre teaches wherein the at least one controller is comprised in a control system operatively coupled to a database storing sets of stored drive parameters arranged in a data structure of data elements (0017 “controller is depicted as being coupled to a separate memory device 314 that holds a window tinting rules database 314.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the multi-variable based window tinting control  teachings of Gustavsson and the voltage control teachings of Tarng with the database teachings of McIntyre since McIntyre teaches a means for compliant tinting of windows that allows for reducing heating and cooling load in a compliant manner with local laws (0024 0001). 

Claims 12-14, 24-26, and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gustavsson et al (US PUB. 20100172010, herein Gustavsson) in view of Tarng (US PUB. 2010018805) in further view of Yu et al (US PUB. 20030210450, herein Yu). 

Regarding claim 12/24/34, Gustavsson and Tarng teach the apparatus/non-transitory computer readable medium/method of claims 1/17/27. 
Tarang teaches wherein the at least one controller is further configured to: (F) apply, or direct application of, current to the tintable window over transmission lines (0132 “EC window can be treated as the capacitor with the dissipative current source…the resistor is served as the current sensing.”); 
While Tarang teaches a low drop voltage regulator, Gustavsson and Tarang do not explicitly teach and (G) measure, or direct measurement of, resistance of the transmission lines via measurement of a voltage drop across at least one resistor coupled with one transmission line of the transmission lines during application of the current.
Yu teaches and (G) measure, or direct measurement of, resistance of the transmission lines via measurement of a voltage drop across at least one resistor coupled with one transmission line of the transmission lines during application of the current (0041 “the control signal PC controls the output voltage of the power converter 120 such that the voltage drop across the electrochromic device EC causes a current to pass through the electrochromic device proportional to the impedance of the electrochromic device…Charge counter 300 senses the voltage VR1 across resistor R1, converts that voltage measurement into a quantized current measurement and provides indicia of that quantized current measurement to controller 200 as a counter signal via a count signal path”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the multi-variable based window tinting control  teachings of Gustavsson and the voltage control teachings of Tarng with the voltage drop measurement in an electrochromic device teachings of Yu since “the controller 200 of the present invention may more accurately provide appropriate bleaching and/or darkening of the electrochromic device.” (0041)

Regarding claim 13/25/35, Gustavsson, Tarng and Yu teach the apparatus/non-transitory computer readable medium/method of claims 1/24/34.
Yu teaches wherein the resistance is a series resistance, and wherein the at least one resistor is coupled in series with the one transmission line (fig. 1, R1 is in series with the transmission line).

Regarding claims 14/26/36, Gustavsson, Tarng and Yu teach the apparatus/non-transitory computer readable medium/method of claims 1/17/27.
Tarng and Yu further teach wherein the at least one controller is further configured to: (H) measure, or direct measurement of, an amount of current flowing across the tintable window during application of the power profile identified (Tarng, 0132 “EC window can be treated as the capacitor with the dissipative current source…the resistor is served as the current sensing.”);; 
(I) calculate, or direction calculation of, an actual voltage across the tintable window during application of the power profile identified (Tarng, fig. 35a, 0130-0131) , based at least in part on (i) the resistance measured (Yu 0041 “the control signal PC controls the output voltage of the power converter 120 such that the voltage drop across the electrochromic device EC causes a current to pass through the electrochromic device proportional to the impedance of the electrochromic device…Charge counter 300 senses the voltage VR1 across resistor R1, converts that voltage measurement into a quantized current measurement and provides indicia of that quantized current measurement to controller 200 as a counter signal via a count signal path…the controller 200 of the present invention may more accurately provide appropriate bleaching and/or darkening of the electrochromic device”) and (ii) the amount of current measured (0129 “EC window has the bi-stability as shown in FIG. 34D that the EC window can operate as shown in FIG. 34E to reduce the leakage current to save the power with the optical hysteresis”).; 
and (J) modify, or direct modification of, the power profile identified (Tarng, fig. 35a, 0130-0131) based at least in part on the calculated actual voltage across the tintable window during application of the power profile identified (Yu 0041 “the control signal PC controls the output voltage of the power converter 120 such that the voltage drop across the electrochromic device EC causes a current to pass through the electrochromic device proportional to the impedance of the electrochromic device…Charge counter 300 senses the voltage VR1 across resistor R1, converts that voltage measurement into a quantized current measurement and provides indicia of that quantized current measurement to controller 200 as a counter signal via a count signal path…the controller 200 of the present invention may more accurately provide appropriate bleaching and/or darkening of the electrochromic device”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116